            Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

HEAVEN FIRESTONE,                           §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §              C.A. NO. 1:21-cv-79
                                            §
                                            §
CRAWFORD ELECTRIC SUPPLY                    §
COMPANY, INC.                               §              JURY DEMANDED
                                            §
                      Defendant.            §


                                        COMPLAINT

       Plaintiff HEAVEN FIRESTONE (“Plaintiff”) complains of CRAWFORD ELECTRIC

SUPPLY COMPANY, INC. and for her cause of action would show the Court as follows:

                                                I.

                                      INTRODUCTION

       1.     This action seeks damages, attorneys’ fees, expert fees, taxable costs of the court,

pre- judgment and post-judgment interest as a result of civilly wrongful conduct in violation of

the laws of the United States and the State of Texas, including Title VII of the Civil Rights Act

of 1964, as amended, and the Texas Commission on Human Rights Act.

                                                II.

                                           PARTIES

       2.     Plaintiff HEAVEN FIRESTONE is a resident of Hays County, Texas.

       3.     Defendant CRAWFORD ELECTRIC SUPPLYCOMPANY, INC. is an entity

which may be served with process by serving its registered agent, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201-3136.
            Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 2 of 9




                                               III.

                                JURISDICTION AND VENUE

       4.       This is a civil action seeking redress for violation of rights guaranteed to the

Plaintiff pursuant to Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), and the

Texas Commission on Human Rights Act in accordance with those statutes’ provisions against

sex discrimination and retaliation. More specifically, this action seeks monetary damages and all

other appropriate relief to which Plaintiff is entitled to under the law on account of

discrimination on the basis of sex and on account of retaliation for participating in activity

protected under Title VII and the Texas Commission on Human Rights Act.

       5.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and 28

U.S.C. §1367.

       6.       This action lies in the United States District Court for the Western District of

Texas, Austin Division, pursuant to 28 U.S.C. § 1391(b), as the events giving rise to Plaintiff’s

claims occurred substantially in Travis County, Texas.

                                               IV.

                                 CONDITIONS PRECEDENT

       7.       All conditions precedent have been performed or have occurred.

                                               V.

                 STATEMENT OF FACTS RELEVANT TO ALL CLAIMS

       8.       Ms. Firestone was hired by the Defendant on August 2, 2019, as a pre-fabrication

worker and apprentice electrician. On her first ​day of work, she and several other employees had

to watch a video discussing sexual harassment and discrimination. During the video, Ms.

Firestone’s supervisor, Dustin, laughed at the video, and said that he was offended by not being
             Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 3 of 9




able to discriminate against people. The HR person, Sarah Justice, told Dustin to stop joking

around because that was making it take longer, because she had to keep stopping the video.

       9.      Once Ms. Firestone started working, there were constant jokes about gender and

sex in the workplace. She was the only woman working in the warehouse. The male employees

joked about her being a lesbian, saying that she hadn’t had the right “dick” in her life. Jokes

about sex and women were constant, and she was told that she was a distraction in the warehouse

because she was a woman. Ms. Firestone tried to brush these comments off, but they made her

angry too, and she told Dustin and the other male employees that. When male employees would

make sex jokes or jokes about women, Dustin would say things like, “Be careful! She’s going to

go to HR!” About a month after Ms. Firestone started working, Dustin told her that he was

surprised she had stayed as long as she had, because “women don’t last long here.” He also

posted a “Hurt Feelings Report” and asked her if she had seen what he posted for her.

       10.     While she was working on the floor, Dustin would yell at Ms. Firestone about

things like wearing sweatpants and wearing headphones, while he would do nothing when male

employees did the same thing.      She was also assigned to the harder and more physically

demanding jobs, while male employees were permitted to do the easier ones. She was criticized

for taking too long in the bathroom, though the bathroom she had to use was much farther away

from where the men’s bathroom was in the warehouse.

       11.     On Ms. Firestone’s 60-day review, in or around the beginning of October 2019,

Dustin told her that she worked really hard and was a good team member, but that she needed to

work on “rolling with the punches,” and to stop getting so offended. He said she was being too

sensitive because “boys will be boys.”
             Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 4 of 9




       12.     Ms. Firestone was supposed to be considered for a raise after she had been with

the company for 90 days. However, when the 90 day period was over, Dustin would not speak

with her about the raise.     When she finally got her 90 day review on January 8, 2020,

approximately two months late, she learned that the male employees who were doing the same

job as she was were making more money. Ms. Firestone has also since learned that male

employees have been allowed training on other equipment (such as the forklift) that she was not

allowed to have, and that Dustin gave an Apprentice License card to a male employee who was

hired after Ms. Firestone before he gave Ms. Firestone hers.

       13.     The day after her review, on January 9, 2020, Ms. Firestone met with Dustin and

Sarah Justice in HR to express her concerns about gender discrimination in Defendant’s

workplace. She discussed the fact that the male employees were being paid more than she was.

She also told them that she felt like Dustin was harder on her than he was on the male

employees, and that he made special rules that Ms. Firestone had to follow, but that the male

employees were not required to follow. Sarah and Dustin both told Ms. Firestone that what other

people were getting paid was none of her business.

       14.     Blake Livingood replaced Dustin as Ms. Firestone’s official supervisor in late

October or early November 2019, though Dustin continued to interact with her and to act as her

supervisor. Dustin continued to behave very aggressively toward her and would make reports to

Blake Livingood about her. On one occasion, she was in the breakroom doing yoga during her

break, and Dustin came in and started yelling at her, asking her why “the fuck” was she in there

and “what the fuck” was she doing. On another occasion, she was working in the warehouse

with a mask on, and Dustin asked me “what the fuck” she was doing in there with a mask on.
             Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 5 of 9




       15.     On or around February 20, 2020, Ms. Firestone was ill in the morning, and called

Mr. Livingood to let him know that she was going to be late for work. She arrived at work but

was still sick. She took her temperature and told Mr. Livingood that she had a fever. She then

went to the restroom and threw up. When she returned, Mr. Livingood asked her if she needed

to go home. She told Mr. Livingood that she was afraid to go home because she thought Dustin

would be angry about it. Mr. Livingood told her to go to home, so she did.

       16.     Ms. Firestone called in sick on Friday of the same week as well. She was told to

bring in a doctor note when she returned to work on Monday. When she returned to work on

February 24, she was written up for calling in late on Thursday, even though Defendant knew

she was sick that morning. On February 26, she went in and spoke to Ms. Justice. Ms. Firestone

told her that she thought she was being targeted for discipline because of the previous concerns

she had brought up about being discriminated against based on her gender. She told Ms. Justice

that every time she had complained that she was being treated differently or discriminated

against, Ms. Firestone felt like Ms. Justice brushed it off or told her that Dustin didn’t really

mean what he said.

       17.     On February 28, 2020, Defendant terminated Ms. Firestone’s employment. Ms.

Justice told Ms. Firestone that her employment was terminated, saying that “unfortunately it’s

just not going to work out.”

                                               VI.

                                    CAUSES OF ACTION

     COUNT ONE - DISCRIMINATION AND RETALIATION UNDER TITLE VII

       18.     Plaintiff filed a charge of ​discrimination against Defendant with the United States

Equal Employment Opportunity Commission (EEOC) on March 5, 2020, within 180 days of her
             Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 6 of 9




termination on February 28, 2020. Plaintiff received a notice of the right to sue from the EEOC

dated October 29, 2020, which is within 90 days of the filing of this Complaint.

       19.     Plaintiff was an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely Plaintiff was discriminated against because of her gender and

retaliated against for opposing gender discrimination in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C.A. §2000e2(a)(1).

       20.     Defendant is an employer within the meaning of Title VII.

       21.     Title VII of the Civil Rights Act of 1964 states, in pertinent part, that, “(a) It shall

be an unlawful employment practice for an employer (1) to fail or refuse to hire or to discharge

any individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, becauseof such individual's race,

color, religion, sex, or national origin; or (2) to limit, segregate, or classify his employees or

applicants for employment in any way which would deprive or tend to deprive any individual of

employment opportunities or otherwise adversely affect his status as an employee, because of

such individual's race, color, religion, sex, or national origin.”

       22.     Defendant intentionally discriminated against Plaintiff because of her gender and

her opposition to Defendant’s discriminatory conduct in its treatment of Plaintiff.

       23.     Defendant intentionally discriminated against Plaintiff because of her gender

(female) in violation of Title VII by subjecting Plaintiff to the events described above, including

but not limited to subjecting Plaintiff to different terms and conditions of employment from her

male peers and by terminating her employment. Defendant’s decisions were motivated by

Plaintiff’s gender, and by Plaintiff’s opposition to Defendant’s discriminatory conduct. Plaintiff

made a discrimination complaint and opposed a discriminatory practice by Defendant, and
             Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 7 of 9




suffered adverse employment actions as a result. The unlawful practices committed by

Defendant were and are a direct cause of Plaintiff’s damages, as more fully set forth below.

    COUNT TWO - DISCRIMINATION AND RETALIATION UNDER THE TEXAS
                  COMMISSION ON HUMAN RIGHTS ACT

       24.     Discrimination. The conduct of the Defendant towards Plaintiff, through its

agents, employees, managers, and supervisors, as set forth above, among other activities

constitutes discrimination on the basis of gender, in direct violation of §21.001, et. seq., Labor

Code, Vernon’s Texas Codes Annotated, which states, in pertinent part, that:

               An employer commits an unlawful employment practice if...the
               employer...discriminates against an individual...or...classifies an
               employee...in a manner that would deprive or tend to deprive an
               individual of any employment opportunity or adversely affect in
               any manner the status of an employee.

       25.     Plaintiff’s gender was a determining or motivating factor in Defendant’s

employment decisions regarding Plaintiff as described above, including the decision to subject

Plaintiff’s to disparate terms and conditions of her employment and to terminate Plaintiff’s

employment. Plaintiff’s gender moved Defendant toward its decision or was a factor that played

a part in Defendant’s employment decisions as to Plaintiff.

       26.     Retaliation. In addition, Defendant retaliated against Plaintiff for making

discrimination complaints, for participating in a discrimination investigation or otherwise

opposing gender discrimination by the employer. See Texas Labor Code §21.055. Plaintiff’s

discrimination complaints were a determining or motivating factor in Defendant’s employment

decisions regarding Plaintiff, as described above, including the decision to terminate Plaintiff’s

employment.
               Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 8 of 9




                                                 VII.

                                           DAMAGES

        27.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and

actual damages, including past and future lost income, back wages, interest on back pay and

front pay, future wages or front pay, lost earnings in the past and future, lost benefits under the

contract or employment relationship, employment benefits in the past, and employment benefits

in the future.

        28.      Defendant intentionally engaged in an unlawful employment practice by

discriminating and retaliating against Plaintiff. Plaintiff additionally brings suit for compensatory

damages, including emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, injury to professional standing, injury to character and reputation, and other

pecuniary and non-pecuniary losses.

        29.      The conduct committed by Defendant against Plaintiff is the type of conduct

demonstrating malice or reckless indifference to the rights of the Plaintiff. Therefore, Plaintiff

additionally brings suit for punitive damages.

                                                 VIII.

                          ATTORNEYS’ FEES AND EXPERT FEES

        30.      A prevailing party may recover reasonable attorneys’ and experts’ fees under

Title VII of the Civil Rights Act of 1964 and the Texas Commission on Human Rights Act.

Plaintiff seeks all reasonable and necessary attorneys' fees in this case from Defendant, including

preparation and trial of this lawsuit, post-trial, pre-appeal legal services, and any appeals.

Plaintiff additionally brings suit for expert fees and all costs associated with the prosecution of

this action.
             Case 1:21-cv-00079-LY Document 1 Filed 01/27/21 Page 9 of 9




                                                 IX.

                                         JURY DEMAND

       31.      Plaintiff demands a trial by jury of all the issues and facts in this case and tenders

herewith the requisite jury fee.

                                             PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

                1.     The Court assume jurisdiction of this cause;

                2.     The Court award Plaintiff damages as specified above;

                3.     The Court award Plaintiff reinstatement or, in the alternative, front pay.

                4.     The Court award Plaintiff’s reasonable attorneys’ and expert fees and
       costs;

                5.    The Court award Plaintiff pre- and post-judgment interest at the highest
       rates allowed.


       Plaintiff further prays for any such other relief as the Court may find proper, whether at

law or in equity.

                                               Respectfully submitted,

                                               THE LAW OFFICES OF KELL A. SIMON
                                               501 North IH-35, Suite 111
                                               Austin, Texas 78702
                                               (512) 898-9662 Telephone
                                               (512) 368-9144 Facsimile


                                               /s/ Kell A. Simon
                                               Kell A. Simon
                                               State Bar No. 24060888
                                               ATTORNEY FOR PLAINTIFF
